

114 HR 1563 IH: To extend the authorities under the Water Infrastructure Improvements for the Nation Act of 2016 providing operational flexibility, drought relief, and other benefits to the State of California.
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1563IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Garcia of California (for himself, Mr. McCarthy, Mr. Calvert, Mr. Issa, Mrs. Kim of California, Mr. LaMalfa, Mr. McClintock, Mr. Nunes, Mr. Obernolte, Mrs. Steel, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the authorities under the Water Infrastructure Improvements for the Nation Act of 2016 providing operational flexibility, drought relief, and other benefits to the State of California.1.Extension of authority(a)Subtitle J of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) is amended—(1)in section 4007 (43 U.S.C. 390(b) note)—(A)in subsection (i), by striking January 1, 2021 and inserting January 1, 2028; (B)in subsection (h)(1), by striking the period and inserting ; and; (C)by redesignating subsection (h)(2) as (h)(3); and(D)by adding after subsection (h)(1) the following:(2)There is authorized to be appropriated $134,000,000 for each fiscal years 2022 through 2028.;(2)in section 4011(e)(2), by inserting projects found feasible under the provisions of section 4007, after construction of water storage; and(3)in section 4013 (43 U.S.C. 390(b) note)—(A)in the first sentence, by striking the date that is 5 years after the date of its enactment and inserting December 31, 2028; and(B)in paragraph (1), by striking 10 years after the date of its enactment and inserting on December 31, 2033.(b)Section 4(a)(1)(F) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298), as amended by section 4009(a) of the WIIN Act (Public Law 114–322), is further amended by striking $30,000,000 of funding is authorized to remain available until expended; and and inserting $12,000,000 is authorized to be appropriated for each of fiscal years 2022 through 2028..(c)Section 1602 of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.), as amended by section 4009(c) of the WIIN Act (Public Law 114–322), is further amended in subsection (g) by striking $50,000,000 to remain available until expended and inserting $20,000,000 for each of fiscal years 2022 through 2028.